Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2002

Ezeagwuna v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 01-3294




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ezeagwuna v. Atty Gen USA" (2002). 2002 Decisions. Paper 461.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/461


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed July 30, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3294

GLORY OBIANUJU EZEAGWUNA,
       Petitioner

v.

JOHN ASHCROFT, ATTORNEY GENERAL
OF THE UNITED STATES,
       Respondent

On Petition for Review of an Order of the
Board of Immigration Appeals
(D.C. No. 0090-1:A76 142 746)

Argued April 25, 2002

Before: BECKER, Chief Judge, SCIRICA, and
RENDELL, Circuit Judges

(Filed: July 30, 2002)

       Sidney S. Rosdeitcher [ARGUED]
       Paul, Weiss, Rifkind, Wharton &
       Garrison
       1285 Avenue of the Americas
       New York, NY 10019-6084
       Counsel for Petitioner
        Glory Obianuju Ezeagwuna




       Michael T. Dougherty [ARGUED]
       United States Department of Justice
       Office of Immigration Litigation
       1331 Pennsylvania Avenue, N.W.
       Washington, D.C. 20530

       Richard M. Evans
       Terri J. Scadron
       John M. McAdams, Jr.
       United States Department of Justice
       Office of Immigration Litigation
       P. O. Box 878
       Ben Franklin Station
       Washington, D.C. 20044

       Brian G. Slocum
       United States Department of Justice
       1331 Pennsylvania Avenue, N.W.
       Washington, D.C. 20530
       Counsel for Respondent
        John Ashcroft, Attorney General
        of the United States

       James C. La Forge
       Chadbourne & Parke
       539 Valley Road
       Upper Montclair, NJ 07043
       Counsel for Amicus-Appellant
        Lawyers Committee for
        Human Rights

OPINION OF THE COURT

RENDELL, Circuit Judge.

Glory Obianuju Ezeagwuna ("Ms. Obianuju"), a citizen of
Cameroon, seeks political asylum and withholding of
deportation. She claims to have been persecuted because of
her membership in two political organizations in Cameroon
that represent the interests of the English-speaking
minority population. The Immigration Judge ("IJ") denied
her application, and the Board of Immigration Appeals
("BIA" or "Board") dismissed her appeal. The BIA’s decision

                                2


was based on a finding that Ms. Obianuju had submitted
fraudulent documents and therefore was not credible. The
BIA relied almost entirely on a letter from the Department
of State that contained the conclusions of an investigation
in Cameroon. We conclude that reliance on this letter
denied Ms. Obianuju her due process rights and
undermined the fundamental fairness of the administrative
process. Further, we find that a reasonable factfinder would
be compelled to conclude that Ms. Obianuju was persecuted
because of her political opinions and faces a clear
probability of persecution if returned to Cameroon. We will
accordingly grant the petition for review, find Ms. Obianuju
eligible for asylum, order withholding of deportation, and
remand to the BIA to present this matter to the Attorney
General for the exercise of his discretion.

I.

A. Background

Glory Obianuju Ezeagwuna, a citizen of Cameroon, seeks
asylum in the United States. Prior to her alleged
persecution she lived in Bamenda, a city in the Northwest
Province of Cameroon. She is a member of the English-
speaking minority population, French being the language of
the majority. She claims to have been persecuted because
of her political opinion, and she points to mistreatment
resulting from her membership in two political groups
representing the interests of this Anglophone population --
the Social Democratic Front ("SDF ") and the Southern
Cameroons National Council ("SCNC").

Ms. Obianuju provided a detailed account of her abuse in
affidavits, testimony, and corroborating documents.
Following is a summary of the account presented by
Ms. Obianuju in her affidavit in support of her application
for asylum.

Ms. Obianuju’s parents and other family members were
very active members of SDF. In 1994, Ms. Obianuju began
participating in SDF activities, and in 1996, at the age of
eighteen, she became an official member of SDF.
Ms. Obianuju tells of three times that she was jailed and
physically abused because of her political activism. The

                                3


first incident took place in 1996 when she joined other SDF
members in protesting the appointment of Francis Faie
Yengo as the leader of the Bamenda Urban Council.
Government police sprayed tear gas on the protestors and
arrested them. Ms. Obianuju claims that she was then
dragged through the gravel on her knees and taken by force
to Bamenda Central Prison where she was beaten on the
soles of her feet and on her knees with police sticks.
Ms. Obianuju’s parents retained an attorney, Robert Nsoh
Fon, to obtain her release from prison and on the fourth
day she was released on bail. Upon her release she visited
a doctor, Dr. Nji, who applied ointment to her hands and
knees, and provided her with painkillers.

Next, in January 1997, Ms. Obianuju and other students
marched to protest a substantial fee increase for taking a
university entrance exam only imposed in the English-
speaking areas of Cameroon. Ms. Obianuju marched at the
front of the group. The government police began beating the
students with their belts and spraying tear gas in an effort
to disperse the students. She was kicked in the stomach
and then dragged by an officer through the gravel. In
prison, she was further hit and kicked by the officers. Her
attorney was able to negotiate her release from prison. After
her release, Ms. Obianuju left the SDF and became a
member of the SCNC. Although the SCNC did not hold
demonstrations, its goals were otherwise similar to the
SDF.

In March and April 1997 there were a series of attacks on
police and civilian establishments in Bamenda. According
to Ms. Obianuju, the government blamed the SCNC for the
attacks, but she denies any involvement. Ms. Obianuju
claims that a few weeks after the attacks the police entered
her home at 10 p.m. while she was asleep and physically
removed her from her home without providing any
explanation. During the course of the family’s struggle to
protect her, a police officer cut her mother’s hand with a
knife. Ms. Obianuju was taken to prison and placed in a
cell with other SCNC members where she remained for six
days. During the first day she and the others were beaten
with police sticks on the soles of their feet and on their
knees. During the second day an officer removed her from

                                4
her cell and attempted to rape her, but was stopped by
another officer. He bit her on the chest and scratched her
back with his nails, leaving scars. She was repeatedly
kicked in the stomach and hit across her face during the
remainder of her detention. When her lawyer sought her
release, he was told that she was being imprisoned for the
March and April attacks mentioned above. On April 30, she
was released upon payment of 1,500,000 francs.

Upon release she was taken to a doctor, because she was
discharging blood. She subsequently became more ill and
underwent an emergency appendectomy because her
appendix "had been destroyed" by the abuse she suffered.
She remained in the hospital for thirty days thereafter.

On July 31, 1997, Ms. Obianuju’s attorney informed her
that the police had a warrant for her arrest claiming that
she had been improperly released in April. She therefore
traveled to Bafut, a city in the Northwest province, to stay
with a family friend, George Moma. She remained in hiding
there indoors until December 1998. She then obtained a
fake passport in the name of George Moma’s sister,
Francisca Biwie Moma. She used this passport to fly to
Jamaica in February 1999. She stayed with a series of new
acquaintances in Jamaica for three weeks. At that time her
return trip was scheduled, and she requested asylum from
the Jamaican immigration office, but they denied her
application and attempted to take her into custody. She
again went into hiding. A Jamaican provided her with a
fake English passport in the name of Rebecca Channon,
and she left on a flight to Newark, New Jersey on
August 13, 1999. Upon her arrival at Newark International
Airport, United States immigration officers determined that
the passport was false, and upon questioning by the INS,
Ms. Obianuju sought political asylum. Ms. Obianuju was
deemed inadmissible by the INS under sections
212(a)(6)(C)(i)1 and 212(a)(7)(A)(i)(I)2 of the INA ("Immigration
_________________________________________________________________

1. "Any alien who, by fraud or willfully misrepresenting a material fact,
seeks to procure (or has sought to procure or has procured) a visa, other
documentation, or admission into the United States or other benefit
provided under this chapter is inadmissible." 8 U.S.C. S 1182(a)(6)(C)(i).
2. A person is inadmissible if she "is not in possession of a valid
unexpired immigrant visa, reentry permit, border crossing identification
card, or other valid entry document required by this chapter. . . ." 8
U.S.C. S 1182(a)(7)(A)(i)(I).

                                5


and Nationality Act") because she entered the country with
invalid documents, and she was detained and has remained
in detention ever since. She seeks political asylum and
withholding of deportation, and, in the alternative, relief
under the Convention Against Torture ("CAT"). 3 She claims
that Cameroonian authorities continue to look for her and
believes that her well-being and even her life would be in
jeopardy if she returned to Cameroon.

B. Proceedings Before the INS

Ms. Obianuju first appeared before the Immigration
Judge ("IJ") on September 2, 1999 pro se. She subsequently
obtained counsel, and a hearing on the merits was held
first on March 3, 2000 and continued on May 9, 2000.
Ms. Obianuju testified at great length and was cross-
examined by INS counsel, Irene Feldman. Ms. Obianuju
submitted a large number of corroborating documents,
including affidavits and declarations of family, friends, and
SDF members, SDF membership cards, and U.S. State
Department Country Reports. At the time of the hearing,
the IJ had before her 37 exhibits provided by Ms. Obianuju
and the INS. Dr. David S. Kang, a family medicine
practitioner who conducted a physical examination of
Ms. Obianuju on November 9, 1999, testified on her behalf.
He concluded that she was credible, in part because she
did not claim that every scar on her body resulted from
torture. Furthermore, the scars she claimed were caused by
torture were consistent with the acts she claimed caused
them, specifically, scars on her knees from being dragged
through the gravel, a scar on her chest from being bitten,
and a surgical scar on her abdomen resulting from her
appendectomy. Ms. Obianuju also moved to admit
Dr. Kang’s affidavit. At the close of this hearing the IJ said:

       I have spoken with, to both counsels. I need to, this
       matter has to be continued, of course, for the issuance
       of the oral decision. And of course Ms. Feldman is
       waiting response of the [forensic document laboratory]
       report regard, as to one document just recently
_________________________________________________________________

3. As the relief provided by the CAT is subsumed by the relief provided
by the grants of asylum and withholding of deportation, we will not
address whether she qualifies for relief under the CAT.

                                6


       submitted. Therefore, this hearing is adjourned for the
       26th of May, at 1 p.m. in the afternoon.4

On June 7, 2000, during a continuance of the May 26
hearing, the INS provided a two-page letter from John
Larrea, Vice Consul of the Embassy of the United States in
Yaounde, Cameroon (the "Larrea letter"). The Larrea letter
sets forth in a summary fashion the results of an
investigation conducted into five documents submitted by
Ms. Obianuju: a medical certificate from her doctor in
Cameroon; the arrest warrant; an application for bail; an
affidavit by Ms. Obianuju’s father; and, an affidavit by her
attorney in Cameroon, Robert Nsoh Fon. The letter
concludes that each of these documents is fraudulent. A
copy of each document is attached to the Larrea letter with
notations allegedly made by government officials setting
forth why the document is believed to be fraudulent. No
investigative report is provided, nor is there any information
about the investigation or the investigator.

In order to respond to the letter, on June 16, 2000,
Ms. Obianuju’s counsel requested a 30-day continuance.
She explained: "An additional 30 days would enable us to
address the allegations in the June 7, 2000 letter from the
United States Embassy concerning Ms. Obianuju’s asylum
application, and make any necessary motions with regard
to the findings in that letter." The continuance was granted.

On July 27, 2000, Ms. Obianuju filed a motion in limine
setting forth five reasons why the Larrea letter should be
excluded: 1) no foundation was laid for Larrea’s opinions,
2) the letter’s admission would violate the due process
requirement of fundamental fairness; 3) its admission
would violate INS regulations prohibiting the disclosure of
asylum applications to third parties; 4) the admission of
evidence based on this type of investigation would frustrate
future asylum proceedings; and, 5) the letter was not
authenticated in accordance with INS regulations. As
_________________________________________________________________

4. In support of her motion to reopen, Ms. Obianuju claims that this
statement by the IJ closed the record. We must disagree and find that
the record did not close until the IJ explicitly said so on September 21,
2000. This is further evidenced by the fact that both parties submitted
new evidence in support of motions after the May hearing.

                                7


support for the motion, Ms. Obianuju included a July 26,
2000 affidavit from Milton Krieger, a scholar of politics in
Cameroon ["first Krieger affidavit"]. 5 Dr. Krieger shared his
detailed knowledge of Cameroon, particularly regarding the
government’s persecution of SDF and SCNC members, the
U.S. Embassy’s limited knowledge of the political situation
in Bamenda, and the difficulty of authenticating documents
in Cameroon. Finally, he explained that Ms. Obianuju’s
account of what occurred was credible and shared his
opinion that if she returned there was "a significant
probability that Ms. Obianuju would be severely harassed,
beaten, tortured or possibly even killed."

On August 7, 2000, the INS moved for a continuance of
the hearing set for August 9 in order to obtain an original
of the Larrea Letter. On that very same day, August 7,
counsel for the INS obtained a letter from Marc J. Susser,
Director, Office of Country Reports and Asylum Affairs,
United States Department of State (the "Susser letter"). The
entire text of the Susser letter is set forth in the appendix
to this opinion. Susser explained in his opening paragraph:
"I am writing to forward the results of an investigation, by
a Foreign Service post, of documents presented in support
of the asylum application of [Glory Obianuju]. These
documents were forwarded to us by your office." The Susser
letter is simply a restructured version of the Larrea letter,
utilizing almost the exact same language. Significantly,
however, the referenced documents are not attached to the
Susser letter.
Although the Susser Letter is dated August 7, 2000, it
was not provided to the IJ or Ms. Obianuju’s counsel until
September 18, 2000, three days before the hearing date.6
On September 18, the INS sent a letter to the IJ as a
response to Ms. Obianuju’s motion in limine. In addition to
_________________________________________________________________

5. Milton Krieger has spent many months in Cameroon studying its
political system. Since 1989 he has been to Cameroon four times and
stayed there each time for between four and ten months. He is the
author of African State and Society in the 1990s: Cameroon’s Political
Crossroads (Joseph Takougang co-author, 1998).

6. Ms. Obianuju’s counsel claims not to have received the letter until
September 19, 2000.

                                8


rebutting the arguments made in the motion in limine, the
INS provided the Susser letter "since [Ms. Obianuju] has
objected to the admissions of the letter from John Larrea."
The INS contended:

       In an effort to provide Your Honor with an original
       letter, the Service respectfully submits the more recent
       Department of State letter in lieu of the prior
       submission. To date, the Service has not received the
       original copy of the Larrea Letter. Although the
       respondent has questioned the integrity of the
       Embassy staff, it would be beyond the realm for the
       respondent to question the recent letter submitted by
       Marc J. Susser, Director of the Office of Country
       Reports and Asylum Affairs.

The INS, therefore, no longer sought to admit the Larrea
letter nor did it submit copies of the allegedly fraudulent
documents for consideration as part of the record. It only
moved for admission of the two-page Susser letter.

On September 21, 2000, the day of the hearing, counsel
for Ms. Obianuju presented the IJ with a letter expressing
her objections to the Susser letter, primarily reiterating the
concerns set forth in the motion in limine. On September
21, the IJ heard from both counsel regarding the
admissibility of the Susser letter and other documents. As
the INS no longer sought admission of the Larrea letter, it
was marked for identification purposes only. Without any
explanation, the IJ admitted the Susser letter over
Ms. Obianuju’s objections. The IJ closed the record at this
hearing.7

On October 30, 2000, the IJ issued a written opinion.
The IJ found that Ms. Obianuju had not established that
she suffered past persecution or a well-founded fear of
persecution, and therefore denied her applications for
_________________________________________________________________

7. "The record is closed, but for the decision of the Court. Understood,
counsels? I will accept no further documents unless there’s a showing
that this document was unavailable, and is germane to the case, and it
was unavailable at the, and it was clearly unavailable, and this clearly
this document is extraordinary, and would clearly substantiate the
respondent’s claim. So the record is closed but for the submission, the
issuance of the decision."

                                9


asylum, withholding of removal, and relief under the
Convention Against Torture. The IJ’s decision was based
almost entirely on its finding that Ms. Obianuju was not
credible. First, the IJ said that Ms. Obianuju’s testimony
seemed exaggerated and rehearsed. Second, the IJ believed
that details of her testimony "simply did not add up." She
pointed specifically to the implausibility of Ms. Obianuju’s
explanation for discrepancies with her membership cards,
that she was repeatedly mistreated by officers in exactly the
same manner, and that the government would search so
actively for a girl who was only moderately involved in
political activity. Third, the IJ found that several reports
provided by the INS questioned the authenticity of
documents submitted by Ms. Obianuju, as well as the
veracity of her testimony. Specifically, the IJ pointed to the
Susser letter, the INS Forensic Document Laboratory
("FDL") report questioning the authenticity of one SDF card,
and a document entitled "Abuse of Membership of the
Social Democratic Front by Asylum Seekers" prepared by
the SDF in Cameroon. Finally, the IJ explained that it was
unbelievable that a person in her position would be the
subject of the persecution she claimed.

Ms. Obianuju filed an appeal with the Board of
Immigration Appeals on November 27, 2000. On July 10,
2001, Ms. Obianuju filed a motion to supplement the record
for her asylum application. She asked the BIA to consider
three additional documents that were not part of the record
before the IJ: an affidavit of Sister Jane Mankaa, a
Cameroonian nun living in New Jersey who visited
Ms. Obianuju’s parents in August 2000; a second affidavit
of Dr. Milton Henry Krieger commenting in part on Sister
Mankaa’s affidavit; and, an affidavit of Dr. Frances Gelles,
a certified clinical psychologist who examined Ms. Obianuju
in July 2001. All three affidavits provide support for
Ms. Obianuju’s version of events and bolster her credibility.
Ms. Obianuju also asked the BIA to consider a June 21,
2001 memorandum from Bo Cooper, General Counsel to
the INS. Cooper set forth the proper procedure to follow
when conducting overseas investigations in order to ensure
the confidentiality of the asylum applicant. Ms. Obianuju
offered the letter as support for her argument on appeal

                                10


that the confidentiality of her application was breached by
the investigation reflected in the Susser letter.

Without oral argument, the BIA issued its decision on
August 17, 2001. The BIA first denied Ms. Obianuju’s
motion to supplement the record. It explained: "[T]he Board
is an appellate body whose function is to review, not create
a record. Thus it would be inappropriate for us to accept
the evidence proffered by the respondent." (citation
omitted). The BIA also refused to remand to the IJ for it to
consider the additional evidence, because, with the
exception of Dr. Gelles’s affidavit, it was "not shown that
the affidavits could not have been presented on or before
close of the hearing on the merits which was concluded on
September 21, 2000." The BIA further found that
Dr. Gelles’s affidavit would not change the outcome in the
case and therefore did not admit it.

The BIA then conducted a de novo review of the record
and dismissed the appeal finding that the IJ’s decision was
correct. In the course of its analysis, however, the BIA
disagreed with much of the IJ’s reasoning, specifically two
of the primary grounds on which the IJ relied when
concluding that Ms. Obianuju was not credible. The BIA
explained: "We disagree with the Immigration Judge that it
is implausible that the respondent may have been abused
on different occasions in similar ways or that as a rank and
file member of the SDF she would not have been subject to
custodial abuse." The BIA also found that the IJ’s
description of Ms. Obianuju’s testimony did not reflect
whether her demeanor was a result of rehearsal, as the IJ
concluded, or instead "related to the respondent’s repetition
of stressful events in different venues with resulting
emotional numbness." The BIA concluded: "Consequently,
to the extent that the Immigration Judge’s decision is based
upon finding these accounts of the respondent incredible
solely based upon their implausibility and/or the manner
in which the testimony was provided, we disagree with the
Immigration Judge."

The remainder of the BIA’s decision focused on the
allegedly fraudulent corroborating documents submitted by
Ms. Obianuju based on the "investigation" results set forth
in the Susser letter. The BIA concluded that the Susser

                                11


letter was properly admitted and considered by the IJ. The
BIA essentially adopted the conclusions of the Susser letter
and concluded that the five pieces of evidence discussed
therein were fraudulent: the medical certificate from her
doctor in Cameroon; the arrest warrant; the bail
application; the affidavit of Ms. Obianuju’s father; and, the
affidavit by her attorney in Cameroon, Robert Nsoh Fon.
The BIA also concluded that one of the SDF membership
cards she submitted was fraudulent because of the
discrepancy between the dates of contribution, beginning in
1991, and the date she claims to have joined, in 1996. The
BIA specifically rejected Ms. Obianuju’s explanation,
supported by affidavits of SDF members, regarding the
practice of backdating membership cards when a member
paid dues for previous years.
The BIA’s finding that the evidence described in the
Susser letter was fraudulent was the linchpin of its
decision:

       In essence, there is a pattern in the evidence consistent
       with the repeated fabrication of identities for
       individuals signing documents presented by the
       respondent and this pattern is reinforced by stamps on
       affidavits which appear to be fake and the failure to
       register documents in the High Court of Bamenda as
       required. We find this pattern consistent with the
       production of counterfeit evidence as opposed to the
       administrative lapses and corruption described by the
       respondent or intentional efforts to discredit her
       persecution claim.

The BIA focused on Ms. Obianuju’s submission of
fraudulent documents, and not the substance of the
evidence supporting Ms. Obianuju’s claims:

       We find that the respondent’s failure to meet the
       burden of proving eligibility for relief is directly related
       to the adverse credibility determination and the
       presence of counterfeit evidence presented in an
       attempt to corroborate the respondent’s account. It is
       the presentation of counterfeit documents to bolster
       her claim, rather than the failure to present any
       specific supporting evidence, which has resulted in the
       failure of proof.

                                12


Notwithstanding its concerns regarding the IJ’s analysis,
the BIA ultimately reached the same conclusion and
rejected Ms. Obianuju’s application due to her lack of
credibility, although based on the submission of falsified
documents. The BIA concluded:

       Despite the fact that we do not agree with all aspects
       of the Immigration Judge’s decision, we see no reason
       to disturb the adverse credibility determination. We
       find that the respondent’s efforts to explain and/or
       rebut the findings of United States officials are
       inadequate and that such counterfeit corroborative
       evidence discredits not only the specific evidence itself,
       but indicates an overall lack of credibility regarding the
       entire claim. As the adverse credibility determination is
       dispositive for purposes of eligibility, the respondent’s
       appeal from the denial of her applications for asylum,
       withholding of removal, and relief under the CAT is
       dismissed.

(citations omitted).

Ms. Obianuju then filed this petition for review.

II.

We have jurisdiction to review the BIA’s final order
pursuant to 8 U.S.C. S 1252(a)(1). The BIA had jurisdiction
under 8 C.F.R. S 3.1(b)(9). As it conducted an independent
analysis of the record, we limit our review to the BIA’s final
order. Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir.
2001). We review the BIA’s findings of fact, including an
adverse credibility finding, to determine whether they are
based on substantial evidence. "Substantial evidence is
more than a mere scintilla and is such relevant evidence as
a reasonable mind might accept as adequate to support a
conclusion." Senathirajah v. INS, 157 F.3d 210, 216 (3d Cir.
1998) (quoting Turcios v. INS, 821 F.2d 1396, 1398 (9th
Cir. 1987)). We will uphold the District Court’s findings of
fact unless the evidence compels the contrary conclusion.
INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992);
Abdille v. Ashcroft, 242 F.3d 477, 484 (3d Cir. 2001).
However, we have also explained that "deference is not due
where findings and conclusions are based on inferences or

                                13


presumptions that are not reasonably grounded in the
record, viewed as a whole." Balasubramanrim v. INS, 143
F.3d 157, 162 (3d Cir. 1998) (quoting Cordero-Trejo v. INS,
40 F.3d 482, 487 (1st Cir. 1994)). Furthermore, whether
Ms. Obianuju’s due process rights were violated is a legal
question which we subject to de novo review. Chong v. INS,
264 F.3d 378, 386 (3d Cir. 2001).

The Immigration and Nationality Act ("INA") provides that
"[t]he Attorney General shall be charged with the
administration and enforcement" of the INA. 8 U.S.C.
S 1103. The Attorney General has the discretion to grant
asylum to an alien applicant "if [he] determines that such
alien is a refugee within the meaning of section
1101(a)(42)(A)." 8 U.S.C. S 1158(b)(1). However, this
discretion is not unfettered. For example, he abuses his
discretion if he does not specify the reasons for refusing to
exercise his denial. de la Llana-Castellon v. INS, 16 F.3d
1093, 1098 (10th Cir. 1994). Furthermore, the stated
reasons must not be "arbitrary, irrational, or contrary to
law." Andriasian v. INS, 180 F.3d 1033, 1040 (9th Cir.
1999). As provided by the INA, the Attorney General has
authorized "the Board [to] exercise such discretion and
authority conferred upon the Attorney General by law." 8
C.F.R. S 3.1(d)(1). A "refugee" is defined as "any person who
is outside any country of such person’s nationality . . . and
is unable or unwilling to avail himself or herself of the
protection of, that country because of persecution or a well-
founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or
political opinion. . . ." 8 U.S.C. S 1101(a)(42)(A).

Ms. Obianuju claims that she was persecuted because of
her political opinion, and has a fear of further persecution
if she returns to Cameroon. If an asylum applicant can
establish that she was persecuted, then she does not need
to establish a fear of future persecution. The regulations
provide: "An applicant who has been found to have
established such past persecution shall also be presumed
to have a well-founded fear of persecution on   the basis of
the original claim." 8 C.F.R. S 208.13(b)(1).   While this
presumption may be rebutted by the government   in specific
circumstances, for example, if there has been   a

                                14


fundamental change in the country’s circumstances, such
provisions are not implicated here. See 8 C.F.R.
S 208.13(b)(1)(i)(A)-(B). Therefore, Ms. Obianuju only needs
to prove past persecution on the basis of her political
opinion to establish that she is a refugee. The burden is on
the applicant to establish that she qualifies as a refugee
under the statute. 8 C.F.R. S 208.13(a); see
Balasubramanrim, 143 F.3d at 161.

While the decision to grant asylum is discretionary, if an
applicant demonstrates qualification for withholding of
removal under INA S 241(b)(3) the applicant cannot be
removed to the country where the persecution occurred.
INS v. Stevic, 467 U.S. 407 (1984); Cardoza-Fonseca, 480
U.S. at 428-29 & n.5, n.6. "To qualify for mandatory relief
under withholding of deportation, . . . [the applicant] must
show that it is more likely than not that he will face
persecution if he is deported." Li Wu Lin v. INS, 238 F.3d
239, 244 (3d Cir. 2001). However, where past persecution
has been established, the threat of future persecution is
assumed and the burden in on the INS to prove by a
preponderance of the evidence that there has been a
fundamental change in circumstances or that the
individual could avoid a future threat by relocating within
the country. 8 C.F.R. S 208.16(b)(1).

Our analysis will proceed in three parts. First, we must
consider Ms. Obianuju’s due process challenge to the BIA’s
reliance on the Susser letter. Second, we will consider Ms.
Obianuju’s claim that the BIA abused its discretion when it
refused to permit her to supplement the record. Finally, we
will consider whether the BIA’s conclusion that
Ms. Obianuju failed to qualify for asylum and withholding
of deportation was supported by substantial evidence.

A. Reliance on Susser Letter Violated Ms. Obianuju’s Due
       Process Rights

We must first consider Ms. Obianuju’s challenge to the
BIA’s consideration of the Susser letter. This is a crucial,
threshold consideration, because, as we noted, the BIA’s
decision was based almost entirely on the Susser letter,
and it is clearly the underpinning for the BIA’s conclusion
that Ms. Obianuju’s testimony was not credible and that

                                15


her corroborative evidence was fraudulent. Without the
Susser letter, the majority of the BIA’s reasoning actually
supports Ms. Obianuju’s case. Because we believe that the
BIA’s reliance on the letter violated her Fifth Amendment
right to due process, we need not address Ms. Obianuju’s
other challenges to the letter.

Due process protections are afforded to aliens facing
removal. See, e.g., Abdulai v. Ashcroft , 239 F.3d 542, 549
(3d Cir. 2001) ("Despite the fact that there is no
constitutional right to asylum, aliens facing removal are
entitled to due process."); Chong v. INS, 264 F.3d 378, 386
(3d Cir. 2001) ("Aliens facing removal are entitled to due
process."). Because the Federal Rules of Evidence do not
apply in asylum proceedings, "[t]he test for admissibility of
evidence . . . is whether the evidence is probative and
whether its use is fundamentally fair so as not to deprive
the alien of due process of law." Bustos-Torres v. INS, 898
F.2d 1053, 1055 (5th Cir. 1990); see Lopez-Chavez v. INS,
259 F.3d 1176, 1184 (9th Cir. 2001) ("The sole test
governing the admission of evidence in deportation
proceedings is whether the evidence is probative and its
admission is fundamentally fair.") (quotation omitted). As
the Court of Appeals for the Second Circuit has explained:
"In the evidentiary context, fairness is closely related to the
reliability and trustworthiness of the evidence." Felzcerek v.
INS, 75 F.3d 112, 115 (2d Cir. 1996). Therefore, our
analysis as to whether an individual’s constitutional rights
are violated turns on whether the evidence considered by
the BIA is reliable and trustworthy. For the reasons
discussed below, we find that the admission of the Susser
letter violated Ms. Obianuju’s due process rights.

Succinctly stated, the Susser Letter does not satisfy our
standards of reliability and trustworthiness. Initially, we are
troubled by the dates of the INS’s procurement of the
Susser Letter and the timing of its being provided to
Ms. Obianuju’s counsel and the IJ a few days before the
final hearing. As we noted above, the date that INS counsel
requested an extension in order to obtain the original of the
Larrea letter -- August 7, 2000 -- is the very same date
that appears on the Susser letter. However, the INS only
provided the Susser letter to the IJ and Ms. Obianuju’s

                                16


counsel nearly six weeks later, on September 18, 2000,
when it sought to introduce it into evidence as a
replacement for the Larrea letter which was ultimately
marked for identification purposes only. Furthermore,
Susser noted in his August 7 letter: "These documents were
forwarded to us by your office."

Second, although hearsay can be admitted in asylum
cases under certain circumstances, see, e.g., Kiareldeen v.
Ashcroft, 273 F.3d 542, 549 (3d Cir. 2001), reliance on
such evidence here raises the precise concerns that are
fundamental to its general inadmissibility in civil
proceedings, and raises concerns that it is not
fundamentally fair. As we have previously explained:
"Hearsay is generally inadmissible because the statement is
inherently untrustworthy: the declarant may not have been
under oath at the time of the statement, his or her
credibility cannot be evaluated at trial, and he or she
cannot be cross-examined." U.S. v. Reilly, 33 F.3d 1396,
1409 (3d Cir. 1994) (quotation omitted). Although the
Federal Rules do not apply in this case, exceptions set forth
in the Rules focus on trustworthiness, further indicating
why we regard hearsay with a level of suspicion. See, e.g.,
Fed. R. Evid. 803(6)-(8) ("Hearsay Exceptions; Availability of
Declarant Immaterial"); Fed. R. Evid. 804(b)(3) ("Hearsay
Exceptions; Declarant Unavailable"); Fed. R. Evid. 807
("Residual Exception").

The Susser letter is multiple hearsay of the most
troubling kind. It seeks to report statements and conduct of
three declarants who are far removed from the evidence
sought to be introduced. They are purportedly individuals
who told the investigator that certain aspects of the
documents appeared to be fraudulent. Not only does Susser
have no direct knowledge of the investigation, he did not
even directly communicate with John Larrea, the declarant
whose hearsay statements he is repeating. Therefore, the
current speaker -- Susser -- was unable to even evaluate
the credibility of the immediate preceding declarant--
Larrea -- who of course was himself only a proponent of
hearsay. Further, we do not know whether Larrea had any
interaction with "the investigator," only referred to as "she,"
who reports to Larrea what others have purportedly told

                                17


her. Given that the consul is in Yaounde and the
investigation necessarily took place in Bamenda, it seems
entirely possible that Larrea’s sole source for the hearsay
statements was the notations written on the document.
Therefore, Larrea would also have been unable to judge the
credibility of the investigator, also a proponent of hearsay.
Therefore, Susser was three steps away from the actual
declarants; all we know about the two individuals who have
forwarded these written statements is that one is a
Cameroonian Foreign Service National who conducted"an
investigation" for the U.S. Embassy in Cameroon and the
other is John Larrea, who worked as Vice Consul for the
U.S. Embassy in Cameroon but now, according the INS,
cannot be located by the Government.8

A comparison of the letters shows that Susser simply
repeated Larrea’s representations with slight variations in
sentence construction, bolstering the conclusion that
Susser’s knowledge of the investigation was limited solely to
the Larrea letter itself.9 Consideration of the first
representations, regarding the medical certificate, is
illustrative. Larrea explained:

       The Director of Administrative Affairs in the Provincial
       Hospital of Bamenda told us that no doctor named
       Chefor James N. has ever worked at the hospital. He
       added that there is no medical record at the hospital
       for Glory Obianuju and the round stamp and the form
       used for the Medico-Legal Certificate are fake. It is our
       conclusion that this document is fraudulent.
Susser similarly stated:
_________________________________________________________________

8. While counsel for Ms. Obianuju suggested that Embassy personnel
often had pressures on them which could lead to less than accurate
reports, and the INS contends that these individuals would not risk their
jobs to undermine an asylum application, we make no judgment
regarding the veracity or motives of these individuals. Our analysis is
based not on these aspects, but on the information the BIA had before
it when it based its decision on the Susser letter.

9. The Susser letter does not recite Larrea’s statement that he "does not
believe that any claims for asylum in recent years based upon political
beliefs or SDF membership have any merit." Larrea’s statement is in
direct conflict with the State Department Country Reports on Cameroon.

                                18


       Regarding the Medico Legal Certificate, the Director of
       Administrative Affairs in the Provincial Hospital of
       Bamenda stated that the round form and the stamper
       used for the Certificate are fake, and that there is no
       medical record at the hospital for Glory Obianuju. He
       also noted that no doctor by the name of James N.
       Chefor has ever worked at the hospital. The
       investigator in the U.S. Embassy in Yaounde,
       Cameroon, concluded that this document is
       fraudulent.

Susser provided no information in his letter which was not
already stated in almost the precise same words in the
Larrea letter. The INS has not contended before us or the
BIA that Susser has any personal or even second-hand
knowledge of the investigation. His knowledge is limited to
the Larrea letter which was not even sought to be admitted
in this case because of the INS’s inability to obtain the
original.

Third, we are concerned that the INS is attempting to use
the prestige of the State Department letterhead to make its
case and give credibility to the letter’s contents. As we have
previously noted,

       the Board’s decisions cannot be sustained simply by
       invoking the State Department’s authority. We are
       expected to conduct review of the Board’s decisions,
       and that procedural safeguard would be destroyed if
       the Board could justify its decisions simply by invoking
       assertions by the State Department that themselves
       provide no means for evaluating their validity. See
       Galina v. INS, 213 F.3d 955, 958-59 (7th Cir. 2000).
       The Board cannot hide behind the State Department’s
       letterhead.

Li Wu Lin v. INS, 238 F.3d 239, 246 (3d Cir. 2001). This
seems to be precisely what the INS intended to do in this
case, as it explained: "Although the respondent has
questioned the integrity of the Embassy staff, it would be
beyond the realm for the respondent to question the recent
letter submitted by Marc J. Susser, Director of Office of
Country Reports and Asylum Affairs."

                                19


Fourth, partially due to the multiple levels of hearsay
involved here, we have absolutely no information about
what the "investigation" consisted of, or how the
investigation was conducted in this case.10 In combination
with the concerns we note above, we believe that the
complete dearth of information about the investigator or the
investigation undermines the Susser letter as not only
untrustworthy, but also unhelpful. Further adding to our
concern, Dr. Milton Krieger, a scholar of politics in
Cameroon, expressed his belief "that it is very difficult to
prove and/or disprove the authenticity of documents
created in Cameroon since political tensions and
administrative lapses and corruption intensified in the early
1990s." We also agree with Ms. Obianuju’s contention that
the persons contacted provided only indirect attacks as to
the genuineness of the documents. For instance, rather
than locate the individual who supposedly signed the
warrant, or confirm through authorities that such person
existed, the investigator presented the warrant to a different
magistrate who states: "After a thorough search in my
chambers, I have not been able to get any trace of evidence
that a warrant of arrest was ever issued." JA41. There is no
reason to expect that the warrant would be in this
magistrate’s chambers.

We have previously expressed concern about the BIA’s
attributing significance to activities such as interviews at
airports when it lacked key information regarding the
manner in which interviews were conducted.
Balasubramanrim v. INS, 143 F.3d 157, 164 (3d Cir. 1998);
Senathirajah v. INS, 157 F.3d 210, 216 (3d Cir. 1998).
Although we did not consider whether there was a due
process violation in those cases, we did conclude that the
BIA’s adverse credibility determination was faulty because
the airport interviews were not "valid grounds upon which
_________________________________________________________________

10. The Lawyers Committee for Human Rights filed an amicus curiae
brief arguing that we should rule the Susser letter inadmissible because
the confidentiality of Ms. Obianuju’s asylum application was violated by
the investigation. We agree that the guarantee of confidentiality is
significant, but the issue in this case is resolved by the violation of
Ms. Obianuju’s due process rights and therefore we do not reach this
argument.

                                20


to base a finding that the applicant [was] not credible."
Balasubramanrim, 143 F.3d at 164 (quotation omitted); see
Senathirajah, 157 F.3d at 216. In Balasubramanrim, we
noted that we did "not know how the interview was
conducted or how the document was prepared." 143 F.3d at
162. In Senathirajah, relying in large part on our reasoning
in Balasubramanrim, we likewise were troubled by the
interview because "[t]he government offered no testimony as
to the circumstances under which that affidavit was
obtained." 157 F.3d at 218. The manner of eliciting such
information is crucial to their probative value. Similarly,
here, the nature of the purported "investigation" is a matter
of pure conjecture and can provide no basis for a finding of
falsification on the part of Ms. Obianuju.

We find that the BIA violated Ms. Obianuju’s due process
rights by basing its credibility finding almost entirely on the
Susser letter, because it appears neither reliable nor
trustworthy. As in Lin, Balasubramanrim , and Senathirajah,
"[t]he Board’s performance in this case was less than it
should have been." Lin, 238 F.3d at 248.

B. Additional Evidence

Ms. Obianuju moved for the BIA to reopen the record in
order to consider four additional pieces of evidence. Our
review of the BIA’s denial of the motion to reopen is for
abuse of discretion. Lu v. Ashcroft, 259 F.3d 127, 131 (3d
Cir. 2001). The regulations provide: "A motion to reopen
proceedings shall not be granted unless it appears to the
Board that evidence sought to be offered is material and
was not available and could not have been discovered or
presented at the former hearing." 8 C.F.R. S 3.2(c)(1). The
materiality of the evidence is quite apparent. Sister
Mankaa’s affidavit describes in part a visit she had with
Ms. Obianuju’s parents in Cameroon during which they
expressed their concern for their daughter and detailed
what she had experienced and spoke of the danger she
would face if she returned. The second affidavit from
Dr. Krieger expresses his opinion that Sister Mankaa’s
description of the situation in Cameroon was consistent
with his own experience and knowledge. Finally, the
psychologist concludes in his report that "Ms. Obianuju
possesses a psychiatric profile consistent with and strongly

                                21


corroborative of her claim that she was a victim of
persecution and continues to suffer the effects of those
experiences." The issue then is whether each piece of
evidence could not have been available before the record
closed in September 2000 and even if it could not have
been, such that the reopening may have been permissible,
whether the BIA’s denial was an abuse of discretion.

However, we need not reach this issue because we
conclude below that the record before us provides a
sufficient basis upon which to conclude that Ms. Obianuju
qualifies for asylum and withholding of removal. While we
find the BIA’s summary rejection of the motion somewhat
troubling in light of Ms. Obianuju’s obvious inability to
respond in a timely fashion to a substantial piece of
evidence provided to her only two days before the hearing,
we find it unnecessary to conduct this analysis.
C. Qualification for Asylum

At this point, we consider whether the BIA’s
determination that Ms. Obianuju did not qualify for asylum
and withholding of deportation were supported by
substantial evidence. See Chang v. INS, 119 F.3d 1055,
1065-66, 1068 (1997) (reversing the BIA and concluding
that petitioner is eligible for asylum because "a reasonable
fact-finder would be forced to conclude that [petitioner]
ha[d] shown the requisite fear of persecution"). While we
review the BIA’s findings based on the administrative
record, the Susser letter must first be removed from that
record because of our ruling that its consideration violates
Ms. Obianuju’s due process rights. Based on the record
before the BIA, a reasonable factfinder would have to
conclude that Ms. Obianuju was persecuted because of her
political opinion and is therefore a "refugee" as defined by
the statute and satisfies the requirements for asylum.11 As
_________________________________________________________________

11. The INS places significant weight on a document from the SDF
explaining that asylum seekers have been known to fraudulently claim
membership in their organization in order to obtain asylum in various
countries. While this document can be useful, the fact that some
individuals fraudulently make claims does not eliminate the
government’s burden to show that Ms. Obianuju made a fraudulent
claim of membership in this particular case.

                                22


the government has not rebutted the presumption that she
also faces a likelihood of future persecution if she returns
to Cameroon, we find that she is also entitled to
withholding of deportation.

We conclude that Ms. Obianuju’s story is consistent.12 As
we reject the Susser letter because it violates principles of
fundamental fairness, we also cannot conclude that
Ms. Obianuju submitted fraudulent documents. Therefore
the BIA’s adverse credibility determination has virtually no
basis, and is certainly not supported by substantial
evidence. The credibility of Ms. Obianuju’s story is further
confirmed by the consistency of the story she presented to
her various questioners, as well as the affidavits of those
familiar with her plight and documents illustrating her
story. Although her credible testimony alone may be
sufficient to satisfy her burden, she has submitted
numerous documents that corroborate her claims. See 8
C.F.R. S 208.13(a) ("The testimony of the applicant, if
credible, may be sufficient to sustain the burden of proof
without corroboration."). The evidence discussed in the
following paragraphs both boosts her credibility and
corroborates her claim of persecution.

David S. Kang, M.D., a family medicine practitioner who
has examined numerous asylum applicants, conducted a
physical examination of Ms. Obianuju while she was in
detention. His examination report, as well as his testimony
before the IJ, is powerful evidence in Ms. Obianuju’s favor.
He recounted her version of the events surrounding her
torture in Cameroon, and described the scars that she had
on her body and her explanation of how they occurred. He
concluded: "It is my assessment that Miss Obianuju has
been a victim of torture. Her explanations of scars and
injury are consistent with the physical finding. Her
explanation of the events as well as the mechanism is
_________________________________________________________________

12. It is important to note that the BIA never suggested that the evidence
provided by Ms. Obianuju did not support her claim. Instead, it focused
on the fraudulent documents. The BIA explained:"It is the presentation
of counterfeit documents to bolster her claim, rather than the failure to
present any specific supporting evidence, which has resulted in the
failure of proof."

                                23


consistent and leads me to believe that she is most likely
telling me the truth."

Ms. Obianuju’s testimony is also consistent with the
State Department’s country reports and Amnesty
International reports about Cameroon. Indeed, the INS
concedes that human rights violations are prevalent in
Cameroon. The U.S. Department of State 1998 Profile of
Asylum Claims and Country Conditions reports:

       [T]he government’s human rights record continues to
       be generally poor and government officials continue to
       commit numerous abuses. . . . Security forces have
       committed extrajudicial killings and often beat and
       otherwise abused detainees and prisoners, generally
       with impunity. Conditions in most prisons remain life-
       threatening. Security forces have arrested and detained
       opposition politicians, local human rights activists and
       ordinary citizens, often holding them for prolonged
       periods and, occasionally, incommunicado.

The 1999 Country Report on Cameroon, also prepared by
the State Department, provides a more detailed description
of these abuses, including "security forces subject prisoners
and detainees to degrading treatment that includes
stripping, confinement in severely overcrowded cells, and
denial of access to toilets or other sanitation facilities."13 It
also explains that a form "of physical abuse commonly
reported to be inflicted on detainees include the‘bastinade,’
in which the victim is beaten on the soles of the feet."

Dr. Milton Krieger’s description of the conditions is
likewise consistent with Ms. Obianuju’s version of events. In
his first affidavit, admitted into evidence by the IJ, he
addresses in some detail the imprisonment of SDF and
SCNC members after the alleged attacks on government
buildings in March and April of 1997. He specifically noted
his knowledge of 42 SCNC and SDF members who were
_________________________________________________________________
13. Also attached to Ms. Obianuju’s asylum application were country
reports for 1996, 1997, and 1998. Each of these reports, like the 1999
report, provides specific instances of conflicts between the security forces
and Cameroonians, as well as extrajudicial killings. Each provides a
similar portrayal of conditions in Cameroon.

                                24


sentenced to up to life in prison by a military court for their
alleged involvement in the attacks. He also explained that
"SDF rank and file members are often caught in security
sweeps during ‘crisis’ times such as the alleged attacks on
government buildings in March and April 1997, and these
rank and file members are frequently subject to human
rights abuses perpetrated by the government."

The five pieces of evidence that the BIA concluded were
fraudulent based solely on the Susser letter can now be
properly considered. First, the medical certificate confirms
that Ms. Obianuju underwent an emergency appendectomy
because her appendix was ruptured. Second, in his
affidavit, Glory’s father, Isaiah Ezeagwuna, tells about the
security police’s continual harassment of his family in an
effort to locate Ms. Obianuju. Third, Robert Nsoh Fon’s
affidavit describes the other evidence submitted, including
the warrant, bail bond, and SDF and SCNC membership
cards. Fourth, the warrant provides that Ms. Obianuju is to
be arrested because she jumped bail. Fifth, the bail
application provides that 1,500,000 francs were paid for
her release from jail in April 1997.

In Fon’s March 10, 1999 affidavit, which was not a
subject of the investigation described in the Susser letter,
he confirmed Ms. Obianuju’s version of events. He
explained that she was known to be "amongst those who
were strong student supports [sic] of the SDF political
party." He concluded that if she returned to Cameroon she
would certainly be at risk of further persecution, and very
possibly death.

We also have an affidavit from Ngu George Moma. He
confirms that he hid Ms. Obianuju in his home when her
parents discovered that security forces were seeking to
arrest her again. He also explained that he obtained a visa
for her in the name of Francisca Moma. And finally, he
explained that he took such drastic measures to protect her
and to get her out of Cameroon because he believed that
she faced an imminent threat of persecution, and noted
that such a threat continued to exist.

The only evidence casting any doubt on Ms. Obinanuju’s
claims that she was persecuted is the alleged fraudulent

                                25


SDF card she submitted. The FDL report explained that the
card dated 1991 did not match the cards they had on file
for that year and that the card dated 1998 appeared to be
genuine. However, as the BIA acknowledged, Ms. Obianuju
had volunteered an explanation, even before the FDL
completed its examination of the cards, that the 1991 card
was actually issued in 1996 when she joined the SDF and
only bears the 1991 date because she paid dues for the
previous years. She provided affidavits of SDF members
from Cameroon who confirmed that backdating cards to
reflect this was common practice, and expressed their own
belief that the cards were genuine.14 However, the BIA
rejected the proffered explanation: "it seems unlikely that
SDF records would not list the respondent as a contributor
in 1996 when she became an official member yet would
show retroactive contributions to 1991." The BIA stated no
basis for its view, that this custom appears unlikely, and it
seems to be no more than its belief that the same result
could have been accomplished by a different means.
Furthermore, the same FDL report says that the 1998 card
does conform to the samples for that year. This ambiguity
regarding the SDF cards is certainly not enough to
overcome the significant evidence provided by Ms. Obianuju
and her powerful and credible evidence.

We therefore find that a reasonable factfinder would be
compelled to conclude that Ms. Obianuju was persecuted
because of her political opinion. This showing of past
persecution gives rise to a presumption that she will be
persecuted if returned to Cameroon, and the INS has failed
to rebut this presumption.
_________________________________________________________________

14. Januarius J. Asongu, a citizen of Cameroon and SDF member who
was granted political asylum in the United States, examined
Ms. Obianuju’s membership cards. He explained:"Based on my
experience as a long-time SDF member and as Secretary of the Texas
SDF, I have determined that the cards appear to be genuine." He also
explained that it was common practice for members to pay dues for
previous years. Another Cameroonian and SDF member, Kenneth
Numfor Ngwa, also reviewed the cards and said they"are entirely
consistent with every SDF card that I have seen, and I believe that the
cards are genuine." He also explained that he knew several people whose
cards were dated years earlier because they had paid the previous years’
dues upon joining.

                                26


III.

In conclusion, we hold that Ms. Obianuju is eligible for
asylum because of past persecution on account of her
political opinion, and that she also is entitled to
withholding of deportation.

Accordingly, we will GRANT the petition for review,
REVERSE the order of the BIA dismissing petitioner’s
appeal, and REMAND this case to the BIA with instructions
to grant Ms. Obianuju’s application for withholding of
deportation and to present this matter to the Attorney
General for the exercise of his discretion as to asylum
under S 1158(b) consistent with this opinion.
                                27


Appendix
Susser Letter

       Bureau of Democracy,
       Human Rights and Labor
       August 7, 2000

NAME: Obianuju, Glory
A #: 76 142 746
COUNTRY: Cameroon

Irene Feldman
Assistant District Counsel
U.S. Department of Justice
Immigration and Naturalization Service
Elizabeth, NJ 07201

Dear Ms. Feldman:

I am writing to forward the results of an investigation, by
a Foreign Service post, of documents presented in support
of the asylum application of the above-named individual.
These documents were forwarded to us by your office.

Regarding the Medico Legal Certificate, the Director of
Administrative affairs in the Provincial Hospital of Bamenda
stated that the round form and the stamp used for the
Certificate are fake, and that there is no medical record at
the hospital for Glory Obianuju. He also noted that no
doctor by the name of James N. Chefor has ever worked at
the hospital. The investigator in the U.S. Embassy in
Yaounde, Cameroon, concluded that this document is
fraudulent.

Regarding the affidavits dated October 22 and November
15, 1999, the president of the High Court of Bamenda
stated that the round stamp and the Commissioner for
Oaths stamps are fake. He further stated that neither
affidavit had been registered or sworn in the High Court of
Bamenda. It is the Embassy investigator’s conclusion that
this document is fraudulent.

It is the Embassy investigator’s conclusion that arrest
warrant and application for bail documents are also
fraudulent. The arrest warrant lacks key information such
as the charge number and dates of appearance and time.

                                28


The application for bail was allegedly signed by an
individual who has never served as president of the court.

We hope that this information is helpful. If we can be of
any further assistance. Please do not hesitate to contact us.
       Sincerely,

       Marc J. Susser
       Director
       Office of Country Reports and
       Asylum Affairs

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                29